NO. 07-10-0275-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 30, 2010


                                 GERALD BROWDER,

                                                                Appellant
                                           v.

              JAMES LOWELL PENTON, JR., AS THE INDEPENDENT
            EXECUTOR OF THE ESTATE OF JAMES LOWELL PENTON,
                              DECEASED,

                                                                 Appellee
                         _____________________________

               FROM THE PROBATE COURT OF DENTON COUNTY;

        NO. PR-2008-00217-02; HONORABLE DON R. WINDLE, PRESIDING
                      ______________________________

                              Abatement and Remand
                         ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Gerald Browder, appellant, appeals a judgment of the Probate Court of Denton

County in favor of James Lowell Penton, Jr., as the Independent Executor of the Estate

of James Lowell Penton, deceased, appellee.         On July 20, 2010, appellant and

appellee, through their counsel, filed a joint motion to abate the appeal and permit

proceedings in the trial court to effectuate a settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(C) (authorizing same). The parties have reached an agreement to settle and
compromise their differences and disputes, not only on the issues which are the subject

of this appeal, but also in collateral proceedings.

       Accordingly, the cause is remanded to the Probate Court for Denton County,

Texas (trial court) to effectuate the purported settlement under the guidance of the trial

court. The latter is directed to execute those orders it deems necessary to that end. A

copy of any orders executed must then be included in a supplemental clerk's record and

delivered to this court on or before August 30, 2010, along with the joint motion of the

parties requesting the reinstatement and dismissal of the appeal. Should such a motion

not be received by that date, the appeal will be dismissed for want of prosecution.

       It is so ordered.



                                                  Per Curiam




                                              2